DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/20/2018 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holzapfel (4,299,484).
With respect to claim 1, Holzapfel discloses:
A system for time of flight measurements [ taught by figure 1 ] comprising: an electromagnetic power source operative to output a coherent focused beam having frequency modulation [ taught by laser oscillator (1) in combination with phase modulator (6) ]; an optical assembly including: an optical transmitting element operative to split said coherent focused beam into a signal beam and a reference beam [ taught by beamsplitter mirror (11) ], and to forward the signal beam towards an object [ figure 1 shows a beam transmitted to object (12) ]; and an optical receiver operative to combine said reference beam with a reflected beam [ beamsplitting mirror (11) deflects the beam reflected from object (12) reflector (13) wherein it is heterodyned with the measuring signal ] to , where said reflected beam is a [ figure 1 shows a beam being reflected from object (12) ], into a combined optical beam [ it is heterodyned with the measuring beam ]; an antenna operative to convert said combined beam into an electrical signal [ photodetector (14) coverts the heterodyned signal to an electrical signal ]; and a processor operative to derive time of flight information from said electrical signal [ range is derived from the output of averaging circuit (18) – range being a function of time of flight of the beam transmitter to and reflected from the object (12) ].
Claim 16 is anticipated by the method of operation of the elements of Holzapfel applied to claim 1.
The detector (14) outputs a beat frequency, thus anticipating claim 9.
Claim 10 is anticipated in that a beat frequency is a function of the relative time difference of the heterodyned signals.
Claim 13 is shown schematically by figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holzapfel (4,299,484).
Claims 2-4 would have been suggested to s skilled artisan by column 2, lines 20-23 of Holzapfel, which state:
modulation of the geometrical length of the resonator, e.g. by control of the distance between the laser mirrors with the aid of piezo-electrical transducers…”
	Claims 5 and 6 recite characteristics of a laser oscillator modulated in accordance with the teachings set forth by column 2, lines 20-23 of Holzapfel.
	Claim 12 would have been obvious in that the output power of the light source in Holzapfel would have depended on the range and resolution required in a particular application of the device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holzapfel, as applied under 35 USC 102 to claim 1 above, and further in view of Silverman (4,572,662).
Claim 11 would have been obvious because column 3, line 4 of Silverman taught that C02 gain cells were a common element in a laser source.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holzapfel as applied under 35 USC 102 to claim 1 above, and further in view of Koehler (2016/0146940).
Claims 14 and 15 would have been obvious in that figure 1 of Koehler taught that using laser range/velocity systems in a vehicle collision avoidance system was a known application.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

				Other Cited Prior Art
Thuermel (DE0044272352C1) – teaches using a frequency modulated signal to measure range.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645